Citation Nr: 1119095	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his September 2007 substantive appeal, the Veteran requested that this matter be scheduled for a hearing before a Board member.  Accordingly, a video conference hearing was scheduled, to be held in October 2009 from the Winston-Salem RO.  Notice to that effect was mailed to the Veteran in August and September of 2009.  The Veteran did not appear at the scheduled hearing and no request to reschedule the hearing has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2005 claim, the Veteran asserts entitlement to service connection for CLL.  In support of his claim, he alleges that he was exposed to ionizing radiation during his active duty service, which reportedly included the performance of duties as a supply sergeant working with Hawk missile and radar units while attached to HHB, Third Battalion, Seventh Artillery Division in Schweinfurt, Germany.  In his September 2007 substantive appeal, the Veteran further alleges that these duties placed him in "almost daily contact with ionizing radiation."

Consistent with the Veteran's reported service, service personnel records and service treatment records confirm that the Veteran served as a supply sergeant as a member of HHB, Third Battalion, Seventh Artillery Division in Germany.  Also consistent with the reported service, the Veteran's Enlisted Qualification Record (DA Form 20) shows that the Veteran principally performed the duties of a missile repair parts specialist in 1969.

In further support of his claim, the Veteran has also provided treatment records from Dr. Thomas Chaplinski, which reflect a diagnosis of CLL in 1997 and subsequent chemotherapy and follow-up care through June 2005.  In a June 2005 letter, Dr. Chaplinski opined that the Veteran's CLL "could have been related to his previous exposure to ionizing radiation while in the service."

A November 2006 letter from Dr. Heather White, the Veteran's hematologist and oncologist, expresses the opinion that the Veteran's CLL "is more likely than not related to his prior history of prolonged exposure to ionizing radiation."  In support of this opinion, Dr. White cites published data in an authority entitled Environmental Health Perspective (Volume 113, No. I, pages 1-5, published January 2005).  Dr. White further notes that the Veteran's only known risk factor prior to the diagnosis of CLL is reported daily contact with ionizing radiation during service from October 1967 to December 1969.
 
Based upon the foregoing, the Veteran should be contacted and requested to identify any other VA or private treatment he has received for CLL since November 2006 (the date of the most recent treatment records in the claims file).  Thereafter, any other treatment records identified by the Veteran should be obtained and associated with the claims file.  Additionally, in view of the foregoing private opinions of Dr. Chaplinski and Dr. White, the Board finds that a VA examination is required in this case to determine the etiology of the Veteran's CLL.  38 C.F.R. § 3.159(c)(4).  After any other treatment records identified by the Veteran have been obtained, the Veteran should be scheduled for a VA examination, with an appropriate examiner, to determine the etiology of his CLL.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for chronic lymphocytic leukemia (CLL), claimed as secondary to exposure to ionizing radiation.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter should also notify the Veteran that, in cases where service connection is granted, both a disability evaluation and an effective date for that evaluation will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his CLL since November 2006.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of his claimed disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis(es) corresponding to the claimed disorder.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to any in-service exposure to ionizing radiation, and/or to any other injury, illness, or disease incurred by the Veteran during his period of active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, to include the favorable nexus opinions expressed by Dr. Chaplinski in June 2005 and by Dr. White in November 2006.  The examiner's rationale should also discuss the findings expressed in Environmental Health Perspective (Volume 113, No. I, pages 1-5, published in January 2005) and whether those findings support Dr. White's positive nexus opinion.  If the examiner does not find Dr. White's opinion to be supported by the cited authority, the examiner must provide an explanation as to why the cited authority fails to support Dr. White's opinion.

All findings, conclusions, and supporting rational should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for CLL, claimed as secondary to exposure to ionizing radiation, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


